Citation Nr: 9904060	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-10 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a left inguinal hernia repair, currently evaluated as 10 
percent disabling.

2.  Whether new and material evidence has been submitted to 
re-open a claim of service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Southern Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1987 to 
March 1988 and from November 1989 to January 1992.  This 
appeal comes before the Board of Veterans' Appeals (Board) 
from a rating action from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.

Preliminary review of the record does not show that the RO 
considered the claim for increase under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The United States Court of Veterans 
Appeals held that the Board was precluded from considering 
the assignment of an extraschedular evaluation for a service 
connected disability "in the first instance."  Floyd v. 
Brown, No. 92-970 (U.S. Vet. App. Apr. 17, 1996).  The 
veteran has submitted evidence which arguably raises a claim 
of extraschedular entitlement.  The issue of whether he is 
entitled to an extraschedular evaluation under 38 C.F.R. 
§ 3.321 for inguinal hernia is referred to the RO for 
appropriate action.  Bernard v. Brown, 4 Vet.App. 384 (1993).


FINDINGS OF FACT

1.  The residuals of a left inguinal hernia repair are 
manifested primarily by a painful and tender scar.

2.  Service connection for a back disorder was denied by 
means of a September 1994 rating action.  That decision is 
final.

3.  Additional evidence submitted after the September 1994 
rating decision is new and material.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the residuals of 
a left inguinal hernia repair have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Codes 
7338, 7804 (1998).

2.  The RO's September 1994 decision to deny service 
connection for a back disorder is a final determination.  
Evidence received subsequent to that decision is new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant was awarded service connection and a 10 percent 
evaluation for post-operative residuals of a left inguinal 
hernia, with tender scar, by means of a rating action dated 
in October 1992.  This rating action also denied the 
appellant's claim for service connection for a back disorder.  
The RO denied a subsequent claim for service connection for a 
back disorder by means of a rating action dated in September 
1994.

The evidence of record before the RO in September 1994 
included the appellant's service medical records which 
indicate, in relevant part, that he fell and sustained a 
lower thoracic back injury in May 1990.  He was seen on 
several subsequent occasions for complaints of low back pain.  
In December 1990, he underwent a physical examination for 
purposes of a medical evaluation board (due to the inguinal 
hernia), and report of that examination, dated in December 
1990, indicates that he indicated that he did not suffer from 
recurrent back pain; examination of the spine was normal.  

Post-service medical records before the RO in 1994 included 
report of a VA examination, dated in May 1993, which 
indicates that the appellant reported a history of low back 
pain which began with a falling injury in service.  The 
examiner indicated that examination of the back was normal at 
that time.

The evidence of record submitted after September 1994 
includes post-service VA and private treatment records which 
indicate that the appellant has repeatedly been treated for 
back pain since 1995.  This evidence also shows that he 
suffers from a chronic back disorder.  An MRI report dated in 
June 1997 indicates that he had minimal bulging at the L4-5 
and L5-S1 intervertebral disc space.  The medical evidence 
indicate that he continues to undergo treatment for a back 
disorder, to include pain management therapy.  

Post-service medical evidence of record pertaining to the 
post-operative residuals of the appellant's inguinal hernia 
include report of a VA examination, dated in May 1992, which 
indicates that he reported complaints of chronic pain in the 
left groin with lifting greater than 20 lbs.  Examination 
showed that he had a wide scar, 1 x 3 cm long, in the left 
inguinal area with hypesthesia to light touch.  No recurrent 
hernia was noted.  The examiner stated that the appellant 
recoiled inappropriately to the lightest touch of the left 
inguinal herniorrhaphy scar.

A report of a VA examination, dated in August 1996, indicates 
that the appellant reported increased pain since the last 
examination.  He indicated that the pain radiated to the 
penis and across the midline to the right, but not to the 
scrotum.  Examination showed that an 11 cm long transverse 
scar in the left groin was hypertrophic at its medial portion 
which was in the suprapubic hairline region.  This region was 
2 cm, hypertrophic, tender, with hair loss.  There was no 
hernia recurrence.  

Also of record is a letter from the appellant's former 
employer, dated in May 1992, which states that the primary 
reason for his dismissal was due to excessive absences due to 
appointments at the VA hospital.  It was also indicated that 
he was unable to fulfill duties due to his inability to lift 
anything over 20 pounds. 

I.  Increased rating for post-operative residuals of inguinal 
hernia.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (1998).

The severity of the appellant's post-operative residuals of 
inguinal hernia can be ascertained by application of the 
standards set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code (DC) 7338.  Under DC 7338, 
a 30 percent rating is granted when the hernia is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible.  A 10 percent 
rating is granted when the hernia is postoperative recurrent, 
readily reducible and well supported by truss or belt.  A 
noncompensable evaluation is assigned when the hernia is not 
operated, but remediable.  A noncompensable evaluation is 
also assigned when the hernia is small, reducible, or without 
true hernia protrusion.

The United States Court of Veterans Appeals (Court) has held 
that scars and their residuals must be differentiated, for 
ratings purposes, from any underlying pathology.  Esteban v. 
Brown, 6 Vet.App. 259 (1994); see also 38 C.F.R. § 4.14 
(1995).  The appellant's residual scar can be evaluated under 
DC 7803 and 7804.  Under DC 7803, a 10 percent rating is 
granted for scars that are superficial, poorly nourished, 
with repeated ulceration.  Under DC 7804, a 10 percent rating 
is granted for scars that are superficial, tender, and 
painful on objective demonstration.

Having considered the evidence of record, the Board finds 
that an increased evaluation for the post-operative residuals 
of the appellant's inguinal hernia is not warranted.  The 
evidence indicates that the hernia is not recurrent.  Thus, a 
compensable evaluation is not warranted under DC 7338.  The 
medical evidence shows that the only residuals consist of a 
scar which is tender and painful, and for which a 10 percent 
evaluation has been assigned under DC 7804.  The medical 
evidence does not show that the scar causes limitation of 
motion of an affected part, or other findings that would 
warrant an additional compensable rating under the schedular 
criteria for rating scars.  The Board has considered the 
employer's statement, but it does not provide a basis for the 
assignment of a higher schedular rating.  The Board 
accordingly concludes that under the applicable criteria, an 
increased rating is not warranted. 


II.  New and material evidence for a back disorder.

Prior rating decisions are final and may not be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.  In making a determination 
as to whether to reopen a case, a two-step analysis is 
necessary; it must first be determined whether there is new 
and material evidence to reopen a claim, and if there is such 
evidence, the second step requires that the claim be reviewed 
on the basis of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

In determining whether new and material evidence has been 
received, all evidence received after the prior final 
decision is to be considered.  Evans v. Brown, 9 Vet. App. 
273 (1996).  Also, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board, having considered the evidence of record and the 
applicable laws, finds that new and material evidence for a 
claim of service connection for a back disorder has been 
submitted and the claim is accordingly reopened.  The Board 
notes that the evidence before the RO in September 1994 
showed no current back disorder.  However, the newly 
submitted evidence of record does show the presence of a 
chronic back disorder.  Given that the service medical 
records show treatment for a low back condition on various 
occasions, and given that the new evidence indicates the 
existence of a chronic back disorder, the Board finds that 
the claim must be reopened.


ORDER

Entitlement to an increased evaluation for the residuals of a 
left inguinal hernia repair is denied.

New and material evidence has been submitted to re-open a 
claim of service connection for a back disorder and the claim 
is re-opened.


REMAND

This case is REMANDED for the following development:

1.  The RO should take the necessary 
steps to obtain the appellant's current 
VA medical records (from Jackson, 
Mississippi, VA medical facility, and any 
other VA medical facility that is 
treating him) and associate those records 
with the claims file.  The RO should also 
ensure that all treatment records from 
the VA medical facility in Temple, Texas, 
is associated with the claims file.

2.  The RO should take the necessary 
steps to obtain the appellant's treatment 
records from his private physician in 
Port Gibson.  (See September 1998 hearing 
transcript, p. 14.)

3.  The RO should provide the appellant 
with an opportunity to submit the 
names/addresses of any additional health 
care providers or to submit any 
additional medical records not already 
associated with the claims file 
pertaining to treatment received for his 
back disorder since separation from 
service.  Any identified treatment 
records should be obtained and associated 
with the claims file.

4.  The RO should take the necessary 
steps to schedule the appellant with a VA 
orthopedic (and other necessary) VA 
examination(s) to determine the diagnosis 
(diagnoses) and etiology of the 
appellant's back disorder.  All necessary 
diagnostic tests must be performed.  The 
examiner is asked to specify the 
diagnosis (diagnoses) of the appellant's 
back disorder and indicate whether it is 
at least as likely as not that any (and 
which) back disorder had its onset in 
service.  The claim file and a copy of 
this remand must be made available to and 
reviewed by the examiner.  The examiner 
should indicate such review in the 
examination report.

5.  Once the above has been accomplished, 
the RO should review the record and 
determine whether further development is 
indicated by the new evidence of record.  
If so, the RO should take the necessary 
steps to accomplish such further 
development.  

6.  The RO should then adjudicate the 
claim of entitlement to service 
connection for a back disorder.

If the benefit sought remains denied, and following the usual 
appellate procedures, the claim should be returned to the 
Board, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

